Opinion issued July 18, 2002  
 

 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00674-CV
____________

IN RE HOMER MARTINEZ, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator requests that this Court compel the Honorable William Harmon (1) to
conduct a hearing on relator's motion to provide him with a free copy of the trial
record in cause number 802071, in which relator was convicted of aggravated
robbery, for the purpose of filing a petition for writ of habeas corpus.  This Court
issued an opinion affirming appellant's conviction in cause number 802071 on
October 11, 2001.  Martinez v. State, No. 01-99-00989-CR, slip op. at 6 (Tex.
App.--Houston [1st Dist.] Oct. 11, 2001, no pet.).  Our mandate of affirmance issued
on March 12, 2002.  We deny the petition for writ of mandamus.
	For the relator to be entitled to the extraordinary remedy of mandamus, he must
establish:  (1) that he has no other adequate remedy at law available; and (2) that the
act sought to be compelled is a clear and fixed duty imposed by law that is purely
ministerial, as opposed to discretionary or judicial in nature.  Eubanks v. Mullin, 909
S.W.2d 574, 576 (Tex. App.--Fort Worth  1995) (orig. proceeding).  The act that
relator seeks to compel, the conducting of a hearing on a post-conviction motion to
obtain a copy of the appellate record, is not one that is clearly required by law.  An
indigent criminal defendant is not entitled to a free transcription of prior proceedings
for use in pursuing post-conviction habeas corpus relief.  Id. at 576-77; Escobar v.
State, 880 S.W.2d 782, 783-84 (Tex. App.--Houston [1st Dist.] 1993, no pet.).
 The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable William Harmon is judge of the 178th District Court of Harris
County.